DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
The amendment filed 12/03/2020 has been entered.  Claims 45-46, 49, 53-54, 57, 61-62, 65 and 69-83 are pending for examination.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 45-46, 49, 53-54, 57, 61-62, 65 and 69-83 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Khalatian (US Pub. 2008/0016155) in view of Keren (US Pub. 2008/0162635) and further in view of Collins et al. (US Pub. 2012/0089706) hereinafter Collins and further in view of Fletcher et al. (US Pub. 2007/0294626) hereinafter Fletcher.


Regarding claim 45, Khalatian teach, a method for managing control within a browser-based screen sharing session between a presenter device and a viewer device, the method comprising: 
providing a first button for presentation on the viewer device (Khalatian; “At step 104, the user of the guest 14 launches the browser software and visits a specific website hosted by the server 16. The browser can have a graphical screen-sharing button (e.g., within a toolbar) that, when pressed, sends an HTTP request to the server 16 to visit the specific website”; paragraph35); 
receiving a first input, from the viewer device, comprising a selection of the first button (Khalatian: “At step 104, the user of the guest 14 launches the browser software and visits a specific website hosted by the server 16. The browser can have a graphical screen-sharing button (e.g., within a toolbar) that, when pressed, sends an HTTP request to the server 16 to visit the specific website”; paragraph 35); 
providing a second button for presentation on the viewer device (Khalatian; HTML code produces a screen-sharing graphical button and activating the graphical button launches a screen-sharing session; paragraph 64, further, screen-sharing button invokes pop-up window with session code where visitor (i.e. viewers) can share screen with guest (i.e. presenter or host) (i.e. viewers share their screen with others by selecting the button); paragraphs 64-66); 
receiving a second input, from the viewer device, comprising a selection of the second button (Khalatian: “Activating the graphical button (e.g., with one mouse click) launches a screen-sharing session”; paragraph 64); 
causing a live sharing page to be loaded in the web browser of the viewer device using the presenter token, wherein the live sharing page allows images of a screen of the viewer device to be shared in the screen sharing session in the web browser of the viewer device (Khalatian; guest 14 use a passcode to participate in screen sharing, once valid code cause to receive a web page for screen sharing; paragraph 34 -36, further, guest 14 receives screen image from host 12 through server 16 (when presenter able to share image information to guest that equates to token); paragraph 33, also, guest 14 receives an image data from the server 16; paragraph 37) 
Khalatian does not teach expressly,
receiving, from the presenter device, a permission for the viewer device to share images in a screen sharing session within a web browser of the viewer device 
However, Keren teaches,
receiving, from the presenter device, a permission for the viewer device to share images in a screen sharing session within a web browser of the viewer device (Keren; presenter designated other viewers to be as a presenters and other viewer become presenter and provide captured parts of the screen display to other viewers (when presenter designate others to be as presenters equates as presenters permitted others to be a presenter and share their screen); paragraph 44); 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to include Keren’s technique of viewer able to share selected part of the screen to other users to modify presenter and Guest share screen of 

Khalatian and Keren do not teach expressly,
responsive to receiving the first input, causing an execution of an applet to determine whether the web browser of the viewer device is capable of screen sharing; 
responsive to determining that the web browser of the viewer device is capable of screen sharing:
responsive to determining that the web browser of the viewer device is incapable of screen sharing: 
providing a first link to download an executable file for presentation on the viewer device, wherein the executable file, when executed, allows images of the screen of the viewer device to be shared in the screen sharing session.  
However, Collins teaches,
responsive to receiving the first input, causing an execution of an applet to determine whether the web browser of the viewer device is capable of screen sharing (Collins; fig. 2; verify the target browser and at step 45, verify the Java Runtime Environment (JRE) (i.e. one on ordinary skill in art would understand that when verify the browser and existence of JRE in browser it verify the capability of the browser to do the specific function); paragraph 19, further, user 
responsive to determining that the web browser of the viewer device is capable of screen sharing (Collins; fig. 2; verify the target browser and at step 45, verify the Java Runtime Environment (JRE) (i.e. one on ordinary skill in art would understand that when verify the browser and existence of JRE in browser it verify the capability of the browser to do the specific function); paragraph 19, further, user upload the one or more selective files from the desktop to the server (i.e. uploading document for presentation); abstract):
responsive to determining that the web browser of the viewer device is incapable of screen sharing (Collins; fig. 2; browser verify for the appropriate JRE, if not present then user prompted to download and install the proper JRE (i.e. proper JRE required to upload files on server using browser); paragraph 19): 
providing a first link to download an executable file for presentation on the viewer device, wherein the executable file, when executed, allows images of the screen of the viewer device to be shared in the screen sharing session (Collins; fig. 2; browser verify for the appropriate JRE, if not present then user prompted to download and install the proper JRE (i.e. proper JRE required to upload files on server using browser); paragraph 19).  
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to include Collins’s technique of verify browser for capability also, download and install JRE to modify presenter and Guest share screen and viewer able to share selected part of the screen to other users of Khalatian and Keren. It would 

Khalatian, Keren and Collins do not teach expressly,
receiving the presenter token from the presenter device; 
responsive to receiving the second input, sending a first request to the presenter device to obtain a presenter token ; 
However, Fletcher teaches,
receiving the presenter token from the presenter device (Fletcher; “The facility may then provide control of the shared application to the requesting user” (i.e. viewers as first computer request a control of the shared application and received a control from facility and control as token); paragraph 17); 
responsive to receiving the second input, sending a first request to the presenter device to obtain a presenter token (Fletcher; “users (e.g., participants or the sharer) can request control of the application by providing input to their computing devices, such as by clicking a mouse button or typing, moving a mouse pointer, selecting an option to request control, or providing some other indication to request control”, further, “The facility may then provide control of the shared application to the requesting user”; paragraph 17); 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to include Fletcher’s technique of tracking idle input activity and distributing priority to the participants in sharing application to modify presenter and Guest share screen and viewer able to share selected part of the screen to other users 

Regarding claim 46, Khalatian, Keren, Collins and Fletcher teach all of the claim 45. Khalatian further teaches,
wherein causing the live sharing page to be loaded in the web browser of the viewer device comprises causing the viewer device to navigate to a new uniform resource locator (URL), wherein navigating to the new URL loads the live sharing page (Khalatian; HTML code produces a screen-sharing graphical button and activating the graphical button launches a screen-sharing session; paragraph 64, further, screen-sharing button invokes pop-up window with session code where visitor (i.e. viewers) can share screen with guest (i.e. presenter or host) (i.e. second computer as viewer computer, viewers share their screen with others by selecting the button); paragraphs 64-66)

Regarding claim 49, Khalatian, Keren, Collins and Fletcher teach all of the claim 45. Khalatian further teaches,
sending a uniform resource locator (URL) associated with the presenter device to the viewer device (Khalaian; “an operator (i.e., an individual who is providing the customer support) may be required to provide an “operator's password” in order to see the screen (i.e., become a guest of the screen-sharing session)”; paragraph 64); 
receiving a second request, from the viewer device, to navigate to the URL (Khalaian; “The user copies (steps 554) the HTML code from the web page (e.g., into the clipboard) and pastes (steps 558) that HTML code into a web page used by the host computing system 12 for hosting screen-sharing session”; paragraph 63); and 
responsive to receiving the second request, causing a presentation viewing webpage associated with the URL to be loaded in the web browser of the viewer device, wherein the presentation viewing webpage allows images shared by the presenter device in the screen sharing session to be displayed in the web browser of the viewer device (Khalatian; “The HTML code produces a screen-sharing graphical button that appears whenever a user of a computing system visits the web page with the HTML code. Activating the graphical button (e.g., with one mouse click) launches a screen-sharing session”; paragraph 64).  

Claim 53 is system claim that corresponding to method claim 45. Therefore, they are rejected for the same reason as claim 45 above.  In addition, the combination of Khalatian, Keren, Collins and Fletcher teaches a memory (Khalatian; system memory 24 include RAM 30 and stored within RAM are program code and data; paragraph 26); a processing device (Khalatian; fig. 1; each computing system 12, 14 include processor 22 (guest computer as first computer); paragraph 25), communicatively coupled to the memory, to:

Claims 54 and 57: they are system claims that corresponding to the method of claims 46 and 49 above.  Therefore they are rejected for the same reason as claims 46 and 49 above

Claim 61 is method claim that corresponding to the method of claim 45 above.  Therefore they are rejected for the same reason as claim 45 above

Claims 62 and 65: they are the non-transitory machine-readable storage medium claims that corresponding to the method of claims 46 and 49 above.  Therefore they are rejected for the same reason as claims 46 and 49 above

Regarding claim 69, Khalatian, Keren, Collins and Fletcher teach all of the claim 45. Khalatian further teaches,
wherein when the web browser of the viewer device is capable of screen sharing a user of the viewing device can access a uniform resource locator (URL) provided by a presenter using the presenter device without having to download at least one of any software and a plug-in (Khalatian; HTML code produces a screen-sharing graphical button and activating the graphical button launches a screen-sharing session; paragraph 64, further, screen-sharing button invokes pop-up window with session code where visitor (i.e. viewers) can share screen with guest (i.e. presenter or host) (i.e. second computer as viewer computer, viewers share their screen with others by selecting the button); paragraphs 64-66)


Regarding claim 70, Khalatian, Keren, Collins and Fletcher teach all of the claim 45. Khalatian further teaches,
detecting input events or control events made by a viewer via an input mechanism of the viewer device (Khalatian; “The HTML code produces a screen-sharing graphical button that appears whenever a user of a computing system visits the web page with the HTML code. Activating the graphical button (e.g., with one mouse click) launches a screen-sharing session” (user initiate screen sharing session with presenter by activating graphical button); paragraph 64); 
transmitting the detected input events or control events to a server in communication with the presenter device and the viewer device (Khalatian; as shown in figure 1, the server 16 orchestrates the screen-sharing session between the host and guest computing systems 12, 14 (host and guest computing device) server determine the control events of host and viewer input; paragraph 33, further, “When a user of the guest system 14 decides to participate in sharing the screen of the host system 12, the user obtains (step 102) a session code (or passcode)”; paragraph 34); 
detecting with another applet associated with a web page of the browser-based screen sharing session upon the presenter device whether new detected input events or control events have been received at the server (Khalatian; the user launch a browser and visit web page that has HTML code for conducting a screen sharing wherein requesting user send HTML code to request to access web page and in response to request, web page hosting computing system send 
executing the new detected input events or control events upon the presenter device (Khalatian: screen image update receive from host to server and server 16 forwards image data to the guest device; paragraph 54); and 
transmitting updated images of a screen of the presenter device to the viewer device (Khalatian: as server receive image data from host computer, server identify which image updates receives from host and send to guest device; paragraph 54).  


Regarding claim 71, Khalatian, Keren, Collins and Fletcher teach all of the claim 45. Khalatian further teaches,
the process between the presenter device and the viewer device is performed through a server to which the presenter device and the viewer device are connected via a network (Khalatian; each computing devices of host and guest connected t the server over the network 18; paragraph 30); and 
detecting upon the presenter device selection of a hyperlink with another applet associated with a web page of the browser-based screen sharing session upon the presenter device (Khalatian;At step 210, the host 12 receives and executes program code from the server 16 (e.g., a JAVA applet embedded in the new downloaded web page that displays the session code); paragraph 44); 
transmitting the selection to the server (Khalatian; as server receive image data from host computer, server identify which image updates receives from host and send to guest device; paragraph 54); and 
enabling the server to establish the viewer device as the device providing images to the screen sharing session rather than the presenter device (Khalatian; the server 16 establishes a first HTTP connection 40 with the host 12 and a second HTTP connection 42 with the guest 14,; paragraph 33, further, server continuously send image receives from host to guest; paragraph 54).
Keren further teaches,
receiving, from the presenter device, a permission for the viewer device to share images in a screen sharing session within a web browser of the viewer device comprises (Keren; presenter designated other viewers to be as a presenters and other viewer become presenter and provide captured parts of the screen display to other viewers (when presenter designate others to be as presenters equates as presenters permitted others to be a presenter and share their screen); paragraph 44)


Regarding claim 72, Khalatian, Keren, Collins and Fletcher teach all of the claim 45. Khalatian further teaches,
the process between the presenter device and the viewer device is performed through a server to which the presenter device and the viewer device are connected via a network (Khalatian; each computing devices of host and guest connected t the server over the network 18; paragraph 30); and 
receiving, from the presenter device, a permission for the viewer device to share images in a screen sharing session within a web browser of the viewer device comprises (Keren; presenter designated other viewers to be as a presenters and other viewer become presenter and provide captured parts of the screen display to other viewers (when presenter designate others to be as presenters equates as presenters permitted others to be a presenter and share their screen); paragraph 44): 
detecting upon the presenter device selection of a hyperlink with another applet associated with a web page of the browser-based screen sharing session upon the presenter device (Khalatian;At step 210, the host 12 receives and executes program code from the server 16 (e.g., a JAVA applet embedded in the new downloaded web page that displays the session code); paragraph 44); 
transmitting the selection to the server (Khalatian; as server receive image data from host computer, server identify which image updates receives from host and send to guest device; paragraph 54); and 
enabling the server to establish the viewer device of a selected viewer as the device providing images to the screen sharing session rather than the presenter device (Khalatian; the server 16 establishes a first HTTP connection 40 with the host 12 and a second HTTP connection 42 with the guest 14,; paragraph 33, further, server continuously send image receives from host to guest; paragraph 54).
Keren further teaches,
receiving, from the presenter device, a permission for the viewer device to share images in a screen sharing session within a web browser of the viewer device comprises (Keren; presenter designated other viewers to be as a presenters and other viewer become presenter and provide captured parts of the screen display to other viewers (when presenter designate others to be as presenters equates as presenters permitted others to be a presenter and share their screen); paragraph 44)


Regarding claim 73, Khalatian, Keren, Collins and Fletcher teach all of the claim 45. Khalatian further teaches,
the process between the presenter device and the viewer device is performed through a server to which the presenter device and the viewer device are connected via a network (Khalatian; each computing devices of host and guest connected t the server over the network 18; paragraph 30); 
receiving, from the presenter device, a permission for the viewer device to share images in a screen sharing session within a web browser of the viewer device comprises: 
detecting upon the presenter device selection of a hyperlink with another applet associated with a web page of the browser-based screen sharing session upon the presenter device (Khalatian;At step 210, the host 12 receives and executes program code from the server 16 (e.g., a JAVA applet embedded in the new downloaded web page that displays the session code); paragraph 44); 
transmitting the selection to the server (Khalatian; as server receive image data from host computer, server identify which image updates receives from host and send to guest device; paragraph 54); and 
enabling the server to establish the viewer device as the device providing images to the screen sharing session rather than the presenter device (Khalatian; the server 16 establishes a first HTTP connection 40 with the host 12 and a second HTTP connection 42 with the guest 14,; paragraph 33, further, server continuously send image receives from host to guest; paragraph 54); and 
transmitting the selection to the server (Khalatian; as server receive image data from host computer, server identify which image updates receives from host and send to guest device; paragraph 54); and 
revoking the permission thereby enabling the presenter device as the device providing images to the screen sharing session rather than the viewer device (Khalatian; “The HTML code produces a screen-sharing graphical button that appears whenever a user of a computing system visits the web page with the HTML code. Activating the graphical button (e.g., with one mouse click) launches a screen-sharing session”; paragraph 64)
Keren further teaches,
receiving, from the presenter device, a permission for the viewer device to share images in a screen sharing session within a web browser of the viewer device comprises (Keren; presenter designated other viewers to be as a presenters and other viewer become presenter and provide captured parts of the screen display to other viewers (when presenter designate others to be as presenters equates 
Fletcher further teaches,
receiving, from the presenter device, revocation of the permission for the viewer device to share images in a screen sharing session within a web browser of the viewer device comprises (Fletcher; “the facility can display commands available to the user, such as to take or give control, in region 302”; paragraph 41): 
detecting upon the presenter device selection of another hyperlink with the another applet associated with the web page of the browser-based screen sharing session upon the presenter device (Fletcher; when sharer provides inputs while participant (viewer) have control, the facility revokes control from participant (viewer) and provide control to sharer (presenter); paragraph 22); 

Claims 74-78: they are system claims that corresponding to the method of claims 69-73 above.  Therefore they are rejected for the same reason as claims 69-73 above

Claims 79-83: they are the non-transitory machine-readable storage medium claims that corresponding to the method of claims 69-73 above.  Therefore they are rejected for the same reason as claims 69-73 above


Response to Arguments

Applicant remarks on pages 16 and 17, that the combination of Khalatian in view of Keren, Collins and Fletcher taken particularly Collins alone and in any combination, fail to disclose or suggest " "responsive to receiving the first input, causing an execution of an applet to determine whether the web browser of the viewer device is capable of screen sharing; responsive to determining that the web browser of the viewer device is capable of screen sharing...; and responsive to determining that the web browser of the viewer device is incapable of screen sharing: providing a first link to download an executable file for presentation on the viewer device, wherein the executable file, when executed, allows images of the screen of the viewer device to be shared in the screen sharing session. " as required in claims 45, 53 and 61.
Examiner respectfully disagrees with Applicant because:
First, Examiner would like to point out that the rejection for claims 45, 53 and 61 only based on the combination of Khalatian, Keren, Collins and Fletcher (see rejection above and rejection mailed 09/09/2020).
Second, Collins does disclosed as shown in figure 2 wherein, the verification of applet performed when receive request to download or access file as shown in step 46 and minimum Java Runtime Environment to be present in browser to download request to be complete so, if detected that JRE is not present then end user prompted to download and install the proper JRE and user continue download or access desire file (when user access browser to download file, the browser is verify the requesting user’s browser capacity to perform the request and this request is share screen with other user) (see paragraph 19 and figure 2). 

Applicant remarks on page 18, that the combination of Khalatian in view of Keren, Collins and Fletcher taken particularly Khalatian alone and in any combination, fail to disclose or suggest "causing the live sharing page to be loaded in the web browser of the viewer device comprises causing the viewer device to navigate to a new uniform resource locator (URL), wherein navigating to the new URL loads the live sharing page." as required in claim 46
Examiner respectfully disagrees with Applicant because:
Khalatian does disclosed as shown in figure 8 wherein, the user launch a browser and visit web page that has HTML code for conducting a screen sharing wherein requesting user send HTML code to request to access web page and in response to request, web page hosting computing system send HTML code with instruction with graphical sharing button via email to user so user can perform screen sharing for example, screen-sharing HTML code into its “contact us” or “help” web page. A visitor of that web page sees the graphical screen-sharing button where user select screen sharing button to invokes a pop-up window with session code (equating as window with new URL with session code)   (see paragraphs 63-66). 
Therefore, the combination of Khalatian, Keren, Collins and Fletcher teaches the claimed limitations as required in claim 46.
Applicant remarks on page 20, that the combination of Khalatian in view of Keren, Collins and Fletcher taken particularly Khalatian alone and in any combination, 
Examiner respectfully disagrees with Applicant because:
Khalatian does disclosed as requesting user of contact us” or “help” web page requires a password to access web pages so host computer for customer support application send a password to visitor (send URL with password) so visitor can share screen with host computer (see paragraph 64). 
Therefore, the combination of Khalatian, Keren, Collins and Fletcher teaches the claimed limitations as required in claim 49.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PARMANAND D PATEL/ Examiner, Art Unit 2143

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143